Appeal from an order of the Supreme Court, Monroe County (Thomas A. Stander, J.), entered August 15, 2003. The order, insofar as appealed from, denied plaintiffs motion to disqualify defendant’s law firm and denied those parts of plaintiffs motion seeking to recuse the court and for leave to reargue and renew.
It is hereby ordered that said appeal from the order insofar as it denied leave to reargue be and the same hereby is unanimously dismissed (see Empire Ins. Co. v Food City, 167 AD2d 983, 984 [1990]) and the order is affirmed without costs. Present—Wisner, J.P., Hurlbutt, Gorski and Hayes, JJ.